Citation Nr: 1756976	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-20 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is currently under the jurisdiction of the Cleveland, Ohio RO.

This case was previously remanded by the Board in May 2014 and February 2017.  The case has been returned to the Board for review.

In May 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a low back disability etiologically related to an in-service injury, event or disease or that manifested to a compensable degree within one year of separation from active duty.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for a Back Disability

The Veteran contends that he has a back disability that is directly related to his active service.  Specifically, the Veteran testified that he fell off a ladder and injured his back during his active service.  See May 2013 Board hearing transcript.  

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran was diagnosed with degenerative changes of the lumbar spine in November 2000.  See, November 2000 private treatment record.  Therefore, there is evidence of a current disability.

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that he was treated for an acute low back strain in July 1969 after falling down a latter and striking his low back.  There is also evidence of an in-service injury in the form of acute low back strain, and the issue remaining for consideration as to direct service connection is whether the Veteran's current low disability is etiologically related to the in-service injuries.  

With respect to a nexus between the current disability and an in-service event, the only competent medical opinion of record is the October 2017 VA medical opinion, which weighs against the Veteran's claim.  The VA examiner reviewed the record and current medical literature and opined that the Veteran's current low back disability was less likely than not related to his active military service.  As rationale, the October 2017 VA examiner stated that the Veteran was diagnosed with an acute low back strain in July 1969 and the Veteran demonstrated improvement with bed rest, heat and whirlpool.  The VA examiner further stated that the Veteran returned to service after the injury and upon separation from service he did not complain of a low back disability.  The spine and other musculoskeletal evaluations were normal.  The VA examiner concluded, therefore, that the Veteran's July 1969 low back event was acute, transient and self-limited.  As to the Veteran's complaints of low back pain since service, the October 2017 VA examiner stated there is no significant objective medical or orthopedic evidence to support a conclusion that the Veteran's current low back disability is related to his active service.  The VA examiner explained that, after a thorough review of the record, the evidence supports that the Veteran's current low back disability is related to a normal and natural aging process and his post-service occupation.  

The only evidence indicating an association between the current low back disability and active duty are the Veteran's own assertions.  As discussed above, the Veteran stated he fell down a latter during his active service and has had back pain since the in-service incident.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of degenerative changes of the lumbar spine is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony and the statements of his spouse and son are not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current low back disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran or his spouse and son are otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of degenerative changes of the lumbar spine.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran, his spouse and son are not competent evidence as to whether the Veteran's current low back disability, is related to his active service.  Moreover, such a finding is not supported by the record.  Specifically, the October 2017 VA examiner thoroughly reviewed the Veteran's record and determined that his current low back disability is due to the natural aging process and post service occupation.  

The Board has also considered whether the Veteran is entitled to service connection for degenerative disc disease as a "chronic disease."  See 38  C.F.R. § 3.303 (b).   Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran was diagnosed with degenerative disc disease in 2000, 30 years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2000 without complaints and/or or treatment for degenerative disc disease is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disability and his active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER
Entitlement to service connection for a low back disability is denied.


REMAND

The Board finds that the left knee matter remaining on appeal must be remanded for further development before a decision may be made on the merits.

In February 2017, the Board remanded the Veteran's claim for entitlement to service connection for a left knee disability to obtain an addendum VA medical opinion.  The VA examiner was directed to determine whether any left knee disability was at least as likely as not related to the Veteran's active service, to include any injury incurred during a fall.  Additionally, the Board directed that consideration must be given to the Veteran's assertions that he has had knee pain since service.  

The Veteran was provided a VA examination in March 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The March 2017 VA examiner concluded that the Veteran did not have a current diagnosis associated with his left knee.  The VA examiner opined that any current left knee condition would be less likely than not related to his active service.  As rationale, the March 2017 VA examiner noted that the swelling and pain noted in the Veteran's service treatment records suggest that the Veteran had a contusion of his left knee that more likely than not resolved without residuals.  The VA examiner further stated there is a forty year period in which the Veteran did not complain of left knee pain.  The Board finds that the March 2017 VA examiner's opinion is inadequate for decision making purposes and does not comply with the Board's February 2017 remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

The March 2017 VA examiner stated that the Veteran does not have a current diagnosis of a left knee disability.  However, review of the Veteran's record reflects that the Veteran was diagnosed with knee joint osteoarthritis at the December 2014 VA examination.  The December 2014 diagnosis of left knee joint osteoarthritis must be addressed, even if not currently present on examination or if the disability resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a VA addendum opinion is required to address the etiology of all left knee disabilities present at any point during the period on appeal or in close proximity to the Veteran's claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

Additionally, the February 2017 Board remand directed the VA examiner to give consideration to the Veteran's assertions that he has had knee pain since his active service.  However, the March 2017 VA examiner merely stated that there is no evidence of record that demonstrates left knee pain until 2009.  The VA examiner did not discuss the Veteran's assertions that he has suffered left knee pain since service.  Accordingly, a remand is required for an addendum opinion.  Stegall v. West, 11Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the March 2017 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any left knee disability, to include, but not limited to, osteoarthritis, is related to the Veteran's active service.

In providing the above opinion, the examiner should be mindful that even if left knee osteoarthritis has resolved, an opinion is still required regarding the etiology of the diagnosed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examiner must reconcile his/her findings with the diagnosis of left knee joint osteoarthritis reported on VA examination in December 2014.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given including the Veteran's assertions that he has had left knee pain since his active service.

2)  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for a left knee disability may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


